DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Labadie et al., (US 10,419,948), hereinafter Labadie.

Regarding claim 1 Labadie discloses an antenna system comprising: a reflector (Fig. 11, at 1118); at least one antenna that is mechanically coupled to the reflector (Fig. 11, at 1102); and a control system (Fig. 11, at 1112) that is communicatively coupled to an antenna.
Labadie may not explicitly disclose in one embodiment a control system that is communicatively coupled to the at least one antenna and that is configured to: determine a position for an active antenna of the at least one antenna relative to the reflector based on an angular width of at least one of Radio Frequency (RF) signals received by or receivable from the active antenna at the position relative to the reflector; and adjust the active antenna to the determined position relative to the reflector.
Labadie discloses a control system (Fig. 11, at 1112) that is communicatively coupled to the at least one antenna and that is configured to: determine a position for an active antenna of the at least one antenna relative to the reflector based on an angular width of at least one of Radio Frequency (RF) signals received by or receivable from the active antenna at the position relative to the reflector  (e.g., Fig. 13, at Rt, Rr, h and R(LOS)); and adjust the active antenna to the determined position relative to the reflector  (e.g., Fig. 13, at 1300; see column 23, lines 31-40, see also column 25, lines 31-53, see generally the entire document).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna system disclosed by Labadie in accordance with the teaching of Labadie regarding antenna and reflector positioning in order to maintain the aerial reflector device in the specified location and the specified orientation (Labadie, column 23, lines 55-57) which can help to adjust a location, an orientation, or both of the reflective surface to provide the terrestrial NLOS communication path (column 22, lines 43-46).



    PNG
    media_image1.png
    694
    1278
    media_image1.png
    Greyscale



 	Regarding claim 3 Labadie further discloses the antenna system of claim 1, wherein the control system is further configured to: determine a height of the at least one antenna (e.g., Fig. 10, at 1014; column 22, lines 55-61); and determine the position further based on the height (e.g., Fig. 10, at 1000).

 	Regarding claim 8 Labadie further discloses the antenna system of claim 1, further comprising: an actuator (e.g., Fig. 11, at 1112), wherein to adjust the active antenna to the determined position, the control system is configured to use the actuator to move the active antenna to the determined position (e.g., column 11, line 54-column 12, line 40).

 	Regarding claim 9 Labadie discloses a method of controlling an antenna system (Fig. 11, at 1100), the method comprising: determining, by a control system (Fig. 11, at 1112) that is communicatively coupled to at least one antenna (Fig. 11, at 1102, 1104). 
 	Labadie may not explicitly disclose in one embodiment a position for an active antenna of the at least one antenna relative to a reflector, mechanically coupled to the at least one antenna, based on an angular width of at least one of Radio Frequency (RF) signals received by or receivable from the active antenna at the position relative to the reflector; and adjusting, by the control system, the active antenna to the determined position relative to the reflector. 
	Labadie discloses a position for an active antenna of the at least one antenna relative to a reflector (Fig. 13, at Aerial Reflector), mechanically coupled to the at least one antenna (e.g., Fig. 11, at 1102, 1104), based on an angular width of at least one of Radio Frequency (RF) signals received by or receivable from the active antenna at the position relative to the reflector (e.g., Fig. 13, at Rt, Rr, h and R(LOS)); and adjusting, by the control system, the active antenna to the determined position relative to the reflector (e.g., Fig. 13, at 1300; see column 23, lines 31-40, see also column 25, lines 31-53, see generally the entire document).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna system disclosed by Labadie in accordance with the teaching of Labadie regarding antenna and reflector positioning in order to maintain the aerial reflector device in the specified location and the specified orientation (Labadie, column 23, lines 55-57) which can help to adjust a location, an orientation, or both of the reflective surface to provide the terrestrial NLOS communication path (column 22, lines 43-46).


    PNG
    media_image2.png
    846
    1057
    media_image2.png
    Greyscale


 	Regarding claim 11 Labadie further discloses the method of claim 9, further comprising: determining a height of the at least one antenna (e.g., Fig. 10, at 1014; column 22, lines 55-61); and determining the position further based on the height (e.g., Fig. 10, at 1000).

	Regarding claim 14 Labadie further discloses the method of claim 9, wherein adjusting the active antenna to the determined position comprises using an actuator (e.g., Fig. 11, at 1112) to move the active antenna to the determined position (e.g., column 11, line 54-column 12, line 40).

 	Regarding claim 15 Labadie discloses an unmanned aerial vehicle (UAV) (Fig. 11, at 1116), the UAV comprising: a body (Fig. 11, at 1114); an antenna system (Fig. 11, at 1102, 1104) mounted to the body for receiving commands for the UAV via a network (column 4, line 34 – column 5, line 21) and for transmitting data from the UAV via the network (column 4, line 34 – column 5, line 21), the antenna system having a reflector (Fig. 11, at 1118) coupled to at least one antenna; and a control system (Fig. 11, at 1112). 
	Labadie may not explicitly disclose in one embodiment a control system that is configured to: determine a position for an active antenna of the at least one antenna relative to the reflector based on an angular width of at least one of Radio Frequency (RF) signals received by or receivable from the active antenna at the position relative to the reflector; and adjust the active antenna to the determined position relative to the reflector. 
 	Labadie discloses a control system (Fig. 11, at 1100) that is configured to: determine a position for an active antenna of the at least one antenna relative to the reflector based on an angular width of at least one of Radio Frequency (RF) signals received by or receivable from the active antenna at the position relative to the reflector (e.g., Fig. 13, at 1300; see column 23, lines 31-40, see also column 25, lines 31-53); and adjust the active antenna to the determined position relative to the reflector (e.g., Fig. 13, at 1300; see column 23, lines 31-40, see also column 25, lines 31-53, see generally the entire document).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna system disclosed by Labadie in accordance with the teaching of Labadie regarding antenna and reflector positioning in order to maintain the aerial reflector device in the specified location and the specified orientation (Labadie, column 23, lines 55-57) which can help to adjust a location, an orientation, or both of the reflective surface to provide the terrestrial NLOS communication path (column 22, lines 43-46).

 	Regarding claim 17 Labadie further discloses the UAV of claim 15, wherein the control system is further configured to: determine a height of the UAV (e.g., Fig. 10, at 1014; column 22, lines 55-61); and determine the position further based on the height (e.g., Fig. 10, at 1000).

 	Regarding claim 20 Labardie further discloses the UAV of claim 15, wherein the antenna system further comprise an actuator  (e.g., Fig. 11, at 1112), and wherein to adjust the active antenna to the determined position, the control system is configured to use the actuator to move the active antenna to the determined position (e.g., column 11, line 54-column 12, line 40).

Claims 2, 4-7, 10, 12-13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Labadie in view of Brennan (US 2017/0150373), hereinafter Brennan.
 
 	Regarding claim 2 Labadie does not explicitly disclose the antenna system of claim 1, wherein the control system is further configured to: determine a location of the at least one antenna; and determine a density of antenna towers near the at least one antenna based on the location, wherein the position for the active antenna is determined based on the density of antenna towers.
	Brennan discloses wherein the control system is further configured to: determine a location of the at least one antenna (Fig. 3, at 360; paragraph 0031); and determine a density of antenna towers near the at least one antenna based on the location (Fig. 5, at 530; paragraph 0044), wherein the position for the active antenna is determined based on the density of antenna towers (Fig. 5, at 540; paragraph 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 4 Labadie does not explicitly disclose the antenna system of claim 1, wherein the control system is further configured to: determine a density of antenna towers near the at least one antenna, wherein the position for the active antenna is determined based on the density of antenna towers, and wherein the density is an average number of antenna towers per unit area of the antenna towers, an average distance between the antenna towers, or a number of the antenna towers that can communicate with the at least one antenna.
 	Brennan discloses wherein the control system is further configured to: determine a density of antenna towers near the at least one antenna (e.g., Fig. 5, at 530; paragraph 0044-0045), wherein the position for the active antenna is determined based on the density of antenna towers (e.g., Fig. 5, at 550; paragraph 0044-0045), and wherein the density is an average number of antenna towers per unit area of the antenna towers, an average distance between the antenna towers, or a number of the antenna towers that can communicate with the at least one antenna (e.g., Fig. 5, at 530; paragraph 0044-0045).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 5 Labadie does not explicitly disclose the antenna system of claim 4, wherein to determine the number of the antenna towers that can communicate with the at least one antenna, the control system is configured to determine the number of the antenna towers that have a reference signals received quality (RSRQ), reference signals reference power (RSRP), or signal to interference plus noise ratio (SINR) above a threshold.
 	Brennan discloses wherein to determine the number of the antenna towers that can communicate with the at least one antenna, the control system is configured to determine the number of the antenna towers that have a reference signals received quality (RSRQ) (paragraph 0040), reference signals reference power (RSRP) V, or signal to interference plus noise ratio (SINR) above a threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 6 Labadie does not explicitly disclose the antenna system of claim 4, wherein the number of the antenna towers that can communicate with the at least one antenna is determined for each of the at least one antenna.
	Brennan discloses wherein the number of the antenna towers that can communicate with the at least one antenna is determined for each of the at least one antenna (paragraph 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 7 Labadie does not explicitly disclose the antenna system of claim 1, further comprising: at least one switch; wherein: each of the at least one antenna is a different distance from the reflector; and to adjust the active antenna to the determined position, the control system is configured to use the at least one switch to select a first antenna of the at least one antenna closest to the determined position as the active antenna.
	Brennan discloses at least one switch (Fig. 3, at 320; paragraph 0055); wherein: each of the at least one antenna is a different distance from the reflector (Fig. 3, at 310); and to adjust the active antenna to the determined position, the control system is configured to use the at least one switch to select a first antenna of the at least one antenna closest to the determined position as the active antenna (Fig. 5, at 550; paragraphs 0053-0055). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding switching configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).
 	
 	Regarding claim 10 Labadie does not explicitly disclose the method of claim 9, further comprising: determining a location of the at least one antenna; and determining a density of antenna towers near the at least one antenna based on the location, wherein the position for the active antenna is determined further based on the density of antenna towers.	
 	Brennan discloses further comprising: determining a location of the at least one antenna (e.g., Fig. 5, at 530; paragraph 0044-0045); and determining a density of antenna towers near the at least one antenna based on the location (e.g., Fig. 5, at 550; paragraph 0044-0045), wherein the position for the active antenna is determined further based on the density of antenna towers (e.g., Fig. 5, at 540; paragraph 0044-0045).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 12 Labadie does not explicitly disclose the method of claim 9, further comprising: determining a density of antenna towers near the at least one antenna, wherein the position for the active antenna is determined based on the density of antenna towers, and wherein the density is an average number of antenna towers per unit area of the antenna towers, an average distance between the antenna towers, or a number of the antenna towers that can communicate with the at least one antenna.
 	Brennan discloses determining a density of antenna towers near the at least one antenna (e.g., Fig. 5, at 530; paragraph 0044-0045), wherein the position for the active antenna is determined based on the density of antenna towers (e.g., Fig. 5, at 550; paragraph 0044-0045), and wherein the density is an average number of antenna towers per unit area of the antenna towers, an average distance between the antenna towers, or a number of the antenna towers that can communicate with the at least one antenna (e.g., Fig. 5, at 540; paragraph 0044-0045).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network (Brennan, paragraph 0012).

 	Regarding claim 13 Labadie does not explicitly disclose the method of claim 9, wherein: each of the at least one antenna is a different distance from the reflector; and adjusting the active antenna to the determined position comprises using at least one switch to select a first antenna of the at least one antenna closest to the determined position as the active antenna.
	Brennan discloses wherein: each of the at least one antenna is a different distance from the reflector; and adjusting the active antenna to the determined position comprises using at least one switch (e.g., Fig. 3, at 320; paragraph 0055) to select a first antenna of the at least one antenna closest to the determined position as the active antenna (e.g., Fig. 5, at 550; paragraphs 0053-0055). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding switching configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 16 Labadie does not explicitly disclose the UAV of claim 15, wherein the control system is further configured to: determine a location of the at least one antenna; and determine a density of antenna towers near the at least one antenna based on the location, wherein the position for the active antenna is determined based on the density of antenna towers.
	Brennan discloses wherein the control system is further configured to: determine a location of the at least one antenna (Fig. 3, at 360; paragraph 0031); and determine a density of antenna towers near the at least one antenna based on the location (Fig. 5, at 530; paragraph 0044), wherein the position for the active antenna is determined based on the density of antenna towers (Fig. 5, at 530; paragraph 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 18 Labadie does not explicitly disclose the UAV of claim 15, wherein the control system is further configured to: determine a density of antenna towers near the at least one antenna, wherein the position for the active antenna is determined based on the density of antenna towers, and wherein the density is an average number of antenna towers per unit area of the antenna towers, an average distance between the antenna towers, or a number of the antenna towers that can communicate with the antenna system.
 	Brennan discloses wherein the control system is further configured to: determine a density of antenna towers near the at least one antenna (e.g., Fig. 5, at 530; paragraph 0044-0045), wherein the position for the active antenna is determined based on the density of antenna towers (e.g., Fig. 5, at 550; paragraph 0044-0045), and wherein the density is an average number of antenna towers per unit area of the antenna towers, an average distance between the antenna towers, or a number of the antenna towers that can communicate with the antenna system (e.g., Fig. 5, at 540; paragraph 0044-0045).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding controls system configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

 	Regarding claim 19 Labadie does not disclose the UAV of claim 15, wherein the antenna system further comprises: at least one switch, wherein each of the at least one antenna is a different distance from the reflector, and to adjust the active antenna to the determined position, the control system is configured to use the at least one switch to select a first antenna of the at least one antenna closest to the determined position as the active antenna.
 	Brennan discloses wherein the antenna system further comprises: at least one switch (Fig. 3, at 320; paragraph 0055), wherein each of the at least one antenna is a different distance from the reflector, and to adjust the active antenna to the determined position, the control system is configured to use the at least one switch to select a first antenna of the at least one antenna closest to the determined position as the active antenna (Fig. 5, at 550; paragraphs 0053-0055). XX check
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UAV antenna system disclosed by Labadie in accordance with the teaching of Brennan regarding switching configurations used with UAVs in order to relate to the use of a steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network. (Brennan, paragraph 0012).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Application 15/988,864 - the parent of the current application - contains analysis and references considered highly relevant to the current matter.  The Examiner highly suggests a telephone interview to help with the prosecution.  Sweet III (US 2017/0295069) also discloses UAV configurations considered relevant to the current application (e.g., paragraph 0053).  Sundaresan (US 2019/0278302) also discloses UAV with positioning systems considered relevant to the current Application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845